Citation Nr: 0524538	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's claim was remanded by the Board for further 
development in November 2003.  The development has been 
completed and the veteran's claim is now ready for Board 
review.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the May 2004 VCAA notice.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA treatment records have been obtained and that the veteran 
has been provided VA medical examinations.  Furthermore, the 
veteran has submitted private medical and employment 
evidence, and he has provided hearing testimony in support of 
his claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran asserts that his service-connected disabilities 
preclude him from engaging in any gainful employment for 
which he would be qualified.  The veteran has a 60 percent 
rating in effect for hypertensive cardiovascular disease with 
left atrial and left ventricular hypertrophy; a 40 percent 
rating for diabetes mellitus type II; a noncompensable rating 
for frontal headaches; and a noncompensable rating for 
impotence due to hypertensive cardiovascular disease.  The 
combined rating for the service-connected disabilities is 70 
percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has a service-connected disability 
rated at 60 percent, and a total combined rating of 70 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

On his January 2001 claim for TDIU the veteran reported that 
he last worked in August 2000 as a truck driver for the 
United States Postal Service (USPS).  The veteran reported 
that he had completed two years of college.

A May 2000 USPS Notice of Proposed Removal indicates that the 
action was based on conduct unbecoming of a postal employee, 
failure to perform total job responsibilities, and failure to 
follow instructions.  This document notes that he had been 
informed that due to his medical condition "(insulin 
dependent)," he was unable to perform his duties as a postal 
vehicle driver.  It was indicated that the veteran was not 
allowed to drive vehicles over 10,001 pounds due to his 
diabetes.  The veteran was informed that he could voluntarily 
request reassignment to a nondriving position in another 
craft, and that if he did not currently qualify for other 
positions, he would be provided a reasonable opportunity for 
in-service examinations.  He was also advised that if he 
failed to qualify for an eligible position, he would be 
removed from postal employment.

In April 2002, a statement was received from R.J.S., M.D.  
The statement indicated that documentation had been attached, 
but the statement did not include any attachments.  An 
identical statement was received from R.J.S., M.D., in 
February 2004, but with the previously missing documentation 
attached.  Dr. S. noted that the veteran's disabilities were 
diabetes, hypertension, morbid obesity, and 
hypertriglyceridemia.  Dr. S. stated that he believed that 
the veteran was unable to drive a truck for the USPS due to 
his treatment with insulin and USPS policy consistent with 
certain Federal restrictions.  Dr. S. stated that he did not 
place any restrictions on the veteran's activities.  The 
documents attached to the letter show that the veteran was in 
receipt of VA vocational rehabilitation benefits.

On VA cardiac examination in April 2001, the physician stated 
that the veteran was not unemployable.  

On VA endocrinology examination in September 2004 the veteran 
and his claims files were examined.  It was noted that the 
Department of Transportation had denied the veteran access to 
driving trucks due to his diabetes.  However, the examiner 
then went on to state that the veteran could find gainful 
employment despite his diabetes and hypertension.  An 
addendum by a VA physician states that she agreed with the 
conclusions of the report.  The physician reported that the 
veteran was employable in a job that did not require truck 
driving.  She noted that the veteran had a normal stress test 
and echocardiogram, and that he had no peripheral neuropathy.  
She noted that there were no restrictions, other than those 
related to morbid obesity.  The physician opined that the 
veteran was employable.

At his July 2005 hearing, and in various statements, the 
veteran stated that he was fired by the USPS because his 
service-connected diabetes mellitus prevented him from 
driving a truck.  The veteran did not think that there was 
any job he could get that would pay him $20 an hour.  The 
veteran asserted that he was unable to engage in any form of 
gainful employment due to his service-connected disabilities.  

The Board notes that the veteran is receiving VA compensation 
benefits for disability that interferes to some extent in his 
ability to work.  Whether or not the veteran can find a job 
that will pay him $20 or more an hour is not one of the 
criteria for the award of TDIU.  The criteria for 
consideration include whether the veteran is precluded from 
substantially "gainful" employment consistent with his 
education and occupational experience.

The medical evidence of only indicates that the veteran 
cannot be a truck driver.  There is no medical evidence of 
record stating that the veteran is unemployable in general 
due to his service-connected disability. 

The medical evidence clearly reveals that the veteran's 
service-connected disabilities do not prevent him from 
engaging in gainful employment.  While the veteran asserts 
that he cannot work due to his service-connected 
disabilities, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board finds that the preponderance of the 
evidence reveals that the veteran's service-connected 
disabilities do not prevent him from engaging in any kind of 
gainful employment for which he would be qualified.  
Accordingly, a total rating based on individual 
unemployability is not warranted. 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


